*991We further find that Supreme Court erred in failing to grant plaintiff judgment for maintenance and child support arrears of $995 for the period May 1, 1983 to July 1, 1983 and $2,500 for the period September 1983 to November 1, 1983. The record establishes that defendant failed to make those payments. Defendant, however, contends that the arrears should be forgiven due to plaintiff restricting his visitation beginning in September 1983. During that period, defendant attempted to undermine the relationship between his daughter, Marni, and her mother, causing his daughter significant emotional trauma. Given those circumstances, plaintiff properly restricted defendant’s visitation from September 1983 to January 1984. We, therefore, find no basis to cancel defendant’s maintenance and support arrears which accrued during those periods pursuant to Domestic Relations Law § 241. Plaintiff is therefore granted a judgment for support arrears in the sum of $3,495.
We have reviewed plaintiff’s remaining contentions and find no basis to disturb Supreme Court’s determinations. (Appeal from order of Supreme Court, Erie County, Kuszynski, J.— modification of divorce.) Present — Callahan, J. P., Denman, Green, Balio and Lawton, JJ.